Citation Nr: 1145017	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-33 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from September 1996 to June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran through his representative requested to be afforded with a personal hearing before a member of the Board in October 2008, on the VA Form 9.  However, in December 2008, the representative indicated that the Veteran no longer wanted a hearing.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704.

Also, up to this point, the RO has developed and adjudicated only the claim as it was filed by the Veteran, i.e., service connection for schizoaffective disorder.  However, during the course of this claim/appeal, the U.S. Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Thus, in consideration of the above case law, and because there are diagnoses of other psychiatric disorders (e.g., anxiety disorder, not otherwise specified, and mood disorder, not otherwise specified) reflected in current treatment records, the Board will more broadly consider the Veteran's service connection claim as one for an acquired psychiatric disorder, to include schizoaffective disorder.  The issue has been recharacterized as stated on the first page of this decision.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

After review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim.  

The Board notes that the Veteran told a psychiatric nurse case manager in February 2002 that his past psychiatric treatment consisted of inpatient hospitalization at the Tripler Army Hospital in Hawaii after being charged with DUI (driving under the influence), where he was prescribed Prozac and naltrexone.   While we observe that there are some records pertaining to the Veteran's treatment at the Tripler Army Medical Center following a May 1999 vehicular accident that occurred while he was intoxicated, there are no such records regarding any inpatient psychiatric treatment.  The records merely show treatment for physical injury.  Nonetheless, because it is unclear whether there are additional inpatient hospitalization records that specifically pertain to psychiatric treatment and are not included in the claims folder, the Board finds that a remand to request such records should be made.  See 38 C.F.R. § 3.159(c).

In addition, the Board notes that the Veteran's DD Form 214 shows that he was separated from service by reason of misconduct.  However, his service personnel records (SPRs) are not included in the claims folder.  Because the facts and circumstances surrounding the Veteran's separation from service may be pertinent to his claim, as pointed out by the Veteran's representative in the October 2011 Informal Hearing Presentation, a request for these records should also be made.  

Further, the Veteran's mother and uncle have submitted lay statements which essentially relate that the Veteran demonstrated changed behavior and mental distress after returning from service.   Also, as stated above, the Veteran is currently diagnosed with multiple psychiatric disorders, to include the schizoaffective disorder, and we are required to consider whether any currently diagnosed psychiatric disorder is related to the Veteran's period of active military service.  See Clemons, supra.  However, he has not yet been afforded with an examination or a medical nexus opinion with respect to his claim.  (Although the Veteran underwent a mental disorders examination in January 2007, it was conducted in connection with his earlier claim for depression, and it included no medical nexus opinion).  For these reasons, we find that the Veteran should be afforded a mental disorders examination and nexus opinion that includes consideration of the documentation contained in the claims folder on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Lastly, it is observed that we mailed a letter to the Veteran in September 2011 notifying him that his claims folder had been received and his appeal had been docketed.  However, the letter was returned, with the notation that there was "no such street" and the post office was "unable to forward" the letter.  The Board had mailed the letter to the last address provided by the Veteran through his representative as documented in the claims folder.  See VA Form 21-4138 dated December 30, 2008.  

However, the Veteran's mother wrote in a letter received at the RO in March 2009 that the Veteran had had difficulty living independently, was no longer living in his apartment, and had been living in cheap motels or was homeless.  Also, the Veteran's treating psychiatrist wrote in a June 2010 VA mental health administrative note that the Veteran had no phone number or address, that he was last residing at a motel, and that there was no way to contact him.  

It is notable that the RO mailed the Veteran's August 2010 SSOC to his mother's address.  See Request for Appointment of Fiduciary, Custodian, Guardian.  Also, the RO mailed the certification letter dated September 12, 2011 to yet another address for the Veteran.  It is not clear based on review of the claims file when or how this address for the Veteran was provided.  Thus, in consideration of the foregoing, an attempt to clarify the Veteran's current mailing address should be made on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Clarify the Veteran's current mailing address, documenting any and all efforts for the record.  Also, ascertain whether the Veteran has a fiduciaryto administer his affairs. 

2.  Obtain any outstanding treatment records pertaining to any treatment the Veteran received at Tripler Army Medical Center during the period from September 1996 to June 1999, including any inpatient treatment records reflecting psychiatric problems.  The search should include any archived or retired records.  Once obtained, the treatment records should be associated with the claims folder.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

3.  Request the Veteran's service personnel records, to include any and all records pertaining to his separation by reason of misconduct.  Once obtained, the records should be associated with the claims folder.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate. 

4.  After the above actions have been completed to the extent possible, schedule the Veteran for a VA mental disorders examination to address whether any current psychiatric disorder is causally related to service.  All necessary tests should be conducted.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must confirm review of the claims folder in the examination report.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's psychiatric history and findings as documented upon any prior psychiatric examination or treatment, to include service records.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  The examiner should review the claims file, and identify all current psychiatric disorders (i.e., any psychiatric disorder which the Veteran has manifested since filing his claim in April 2007).  The examiner should provide an evaluation of the nature and severity of any such psychiatric disorders, and their effect on functioning, including employment.  

b.  For each psychiatric disorder as to which the examiner enters a diagnosis, he/she should answer the following:  Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder developed in service, is otherwise causally related to service, to include any symptomatology, event or incident therein, or that a psychosis manifested within one year after separation from service; OR, alternatively, is any such relationship to service unlikely (i.e., less than a 50-50 probability)?  The examiner should provide a complete explanation for his/her opinions.

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  Note: A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After any additional notification and/or development deemed necessary is undertaken, the claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case with appropriate period for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

